Cite as 2014 Ark. 67

                 SUPREME COURT OF ARKANSAS
                                          No.   CR-13-797

                                                     Opinion Delivered   February 13, 2014

                                                     PRO SE APPEAL FROM THE PULASKI
CHARLES EDWARD JONES                                 COUNTY CIRCUIT COURT AND PRO
                   APPELLANT                         SE MOTION TO FILE BELATED
                                                     REPLY BRIEF [60CR-08-1753]
v.
                                                     HONORABLE HERBERT T. WRIGHT,
STATE OF ARKANSAS                                    JR., JUDGE
                                   APPELLEE
                                                     AFFIRMED; MOTION MOOT.


                                          PER CURIAM


       In 2009, appellant Charles Edward Jones was found guilty by a jury in the Pulaski County

Circuit Court of four counts of rape. He was sentenced to four consecutive terms of 480

months’ imprisonment. The Arkansas Court of Appeals affirmed. Jones v. State, 2010 Ark. App.
324.

       In 2013, appellant, who was incarcerated at a unit of the Arkansas Department of

Correction in Pulaski County, filed a pro se petition for writ of habeas corpus in the trial court

under the docket number for the criminal case.1 The trial court denied the petition, and


       1
         A petition for writ of habeas corpus is properly addressed to the circuit court in the
county in which the petitioner is held in custody, unless the petition is filed pursuant to Act 1780
of 2001, as amended by Act 2250 of 2005 and codified as Arkansas Code Annotated sections
16-112-201 to -208 (Repl. 2006). Borum v. State, 2011 Ark. 415 (per curiam). Arkansas Code
Annotated section 16-112-105 requires that certain procedural requirements be met by a
petitioner asking a court to issue a writ of habeas corpus. The writ must be directed to the
person in whose custody the prisoner is detained. Id. Additionally, the writ should be issued by
a court that has personal jurisdiction over the defendant. Wilencewicz v. Hobbs, 2012 Ark. 230 (per
curiam). While such petitions are generally filed as civil proceedings, the petitioner here was
both convicted in the Pulaski County Circuit Court and incarcerated within the jurisdiction of
                                       Cite as 2014 Ark. 67

appellant brings this appeal. The order is affirmed as the petition did not state a basis for the

writ to issue. Appellant has filed a motion to file a belated reply brief. As there was no merit

to the petition for writ of habeas corpus, the motion is moot and will not be considered.

       In the petition, appellant raised the following grounds for issuance of the writ: there was

no probable cause for the arrest warrant issued in his case; the felony information did not advise

him of the charges; unsworn and unsigned affidavits were utilized in the pretrial proceedings;

he was denied due process and equal protection of law. A writ of habeas corpus is proper only

when a judgment of conviction is invalid on its face or when a circuit court lacked jurisdiction

over the cause. Meadows v. Hobbs, 2013 Ark. 440 (per curiam); Burgie v. Hobbs, 2013 Ark. 360

(per curiam); Abernathy v. Norris, 2011 Ark. 335 (per curiam); Davis v. Reed, 316 Ark. 575, 873
S.W.2d 524 (1994). The burden is on the petitioner in a habeas-corpus petition to establish that

the trial court lacked jurisdiction or that the commitment was invalid on its face; otherwise, there

is no basis for a finding that a writ of habeas corpus should issue. Young v. Norris, 365 Ark. 219,

226 S.W.3d 797 (2006) (per curiam). The petitioner must plead either the facial invalidity or the

lack of jurisdiction and make a “showing by affidavit or other evidence [of] probable cause to

believe” that he is illegally detained. Id. at 221, 226 S.W.3d at 798–99.

       None of the allegations raised by appellant called into question the trial court’s

jurisdiction or the facial validity of the judgment-and-commitment order. Assertions of trial

error, including claims pertaining to due process and equal protection, are not sufficient to

implicate the facial validity of the judgment or the jurisdiction of the trial court. Hill v. State,



that court.

                                                 2
                                       Cite as 2014 Ark. 67

2013 Ark. 413 (per curiam); see also Smith v. Smith, 2013 Ark. 481 (per curiam) (Due process

claims are not cognizable in a habeas proceeding.); Bliss v. Hobbs, 2012 Ark. 315 (per curiam);

McHaney v. Hobbs, 2012 Ark. 361 (per curiam); Craig v. Hobbs, 2012 Ark. 218 (per curiam)

(Attacks on the sufficiency of the evidence and the admissibility of evidence are not cognizable

in a habeas proceeding.).

       This court has specifically held that a court’s jurisdiction to try an accused does not

depend upon the validity of an arrest. Roberson v. State, 2013 Ark. 75 (per curiam); Singleton v.

State, 256 Ark. 756, 510 S.W.2d 283 (1974). An illegal arrest, standing alone, does not vitiate a

valid conviction. Biggers v. State, 317 Ark. 414, 878 S.W.2d 717 (1994). Issues related to the

validity of appellant’s arrest are factual issues that should have been addressed in the trial court.

See Grimes v. State, 2010 Ark. 97.

       Likewise, with respect to the sufficiency of the felony information, we have consistently

held that the proper time to object to the form or sufficiency of a charging instrument is prior

to trial. Murry v. Hobbs, 2013 Ark. 29 (per curiam); see also Davis v. State, 2011 Ark. 88 (per

curiam); Prince v. State, 304 Ark. 692, 805 S.W.2d 46 (1991); England v. State, 234 Ark. 421, 352
S.W.2d 582 (1962). We have declined to review the sufficiency of an information on appeal

when there was no proper objection in the court below. Prince, 304 Ark. 692, 805 S.W.2d 46.

If we considered the issue to be jurisdictional, we could have overlooked the failure to object

and reversed the conviction, if necessary, on our own motion. See Jones v. State, 297 Ark. 485,

763 S.W.2d 81 (1989). Accordingly, appellant here did not establish that the trial court lacked

jurisdiction by virtue of a defective information.



                                                 3
                                       Cite as 2014 Ark. 67

       Jurisdiction is the power of the court to hear and determine the subject matter in

controversy. Bliss, 2012 Ark. 315; Culbertson v. State, 2012 Ark. 112 (per curiam). A circuit court

has subject-matter jurisdiction to hear and determine cases involving violations of criminal

statutes. Culbertson, 2012 Ark. 112. Mere trial error does not deprive a court of jurisdiction.

Id; Tryon v. Hobbs, 2011 Ark. 76 (per curiam). It is true that we will treat allegations of void or

illegal sentences similarly to the way that we treat problems of subject-matter jurisdiction. Friend

v. State, 364 Ark. 315, 219 S.W.3d 123 (2005) (per curiam) (citing Taylor v. State, 354 Ark. 450,

125 S.W.3d 174 (2003)). However, a habeas-corpus proceeding does not afford a prisoner an

opportunity to retry his case, and, again, it is not a substitute for direct appeal or postconviction

relief. Meny v. Norris, 340 Ark. 418, 420, 13 S.W.3d 143, 144 (2000) (per curiam). Appellant’s

allegations could have been settled in the trial court, on direct appeal, or in a timely filed

postconviction proceeding. A habeas-corpus proceeding does not afford a prisoner a means to

revisit the merits of matters that could have been addressed in the trial court, on appeal, or in

a postconviction proceeding. See Smith v. Hobbs, 2013 Ark. 400 (per curiam). When a petitioner

in a habeas proceeding failed to raise a claim within the purview of a habeas action, the

petitioner failed to meet his burden of demonstrating a basis for a writ of habeas corpus to issue.

Fuller v. State, 2012 Ark. 376 (per curiam); Rodgers v. State, 2011 Ark. 443 (per curiam). Appellant

fell far short of meeting that burden, and the trial court did not err in denying the petition.

       Affirmed; motion moot.

       Charles Edward Jones, Sr., pro se appellant.

       Dustin McDaniel, Att’y Gen., by: LeaAnn J. Adams, Ass’t Att’y Gen., for appellee.



                                                 4